DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 line 3 recites “wherein a plurality of bores is parallel to each other”.  
As best understood from figures 6a-6c of the invention, the handle comprises a plurality of bores (40, 42) and also at least two bores (28, 30) that have and define the same opening (44) at the first face of the handle. There do not appear to be any other bores shown in the figures or written description. Therefore, the limitation of claim 7 appears to be new matter. There is support for the plurality of bores (40, 42) being parallel to each other but not support for a (different) plurality of bores being parallel to each other as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a reduction and fixation tool comprising: a spoon comprised of a proximal hub and a distal blade, wherein the distal blade is substantially flat and thin but has a contoured portion of a distal edge of the blade; and wherein the hub has a linear aperture therethrough that is open on a forward side above the blade portion of the spoon; and a handle that has a first face on a first end and second face on a second end of the handle, wherein the first end of the handle is positioned inside the proximal hub of the spoon, wherein the handle is cannulated and has a plurality of bores therethrough that are is open at the first face of the handle and at least two bores have and define the same opening at the first face, as set forth in claims 1-3, 5, 7-9 and 12.

The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a method of reduction and fixation of a scaphoid bone fracture comprising the steps of: providing a reduction and fixation tool comprising a spoon, wherein the spoon is comprised of a proximal hub and a distal blade, wherein the distal blade is substantially flat and thin but has a contoured portion of a distal edge of the blade, wherein the hub has a linear aperture therethrough that is open on a forward side above the blade portion of the spoon; and a handle, wherein the handle has a first face on a first end and second face on a second end of the handle, and wherein the first end of the handle is positioned inside the proximal hub of the spoon, wherein the handle is cannulated and has a bore therethrough that is open at the first face of the handle; making an incision on the back of the wrist of a patient; positioning the spoon under the scaphoid bone of the patient; lifting a distal fragment of the patient’s scaphoid bone into a desired anatomical alignment using the blade portion of the spoon that is external to the fragment and that externally contacts the distal fragment; positioning the handle bore opening on the first face of the handle adjacent to the scaphoid bone; inserting a guide wire through the bore and into the proximal scaphoid bone fragment and across the fracture and into the distal bone fragment, as set forth in claims 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 2, 5 and 8-12 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773